PER CURIAM:
By Order Per Curiam, filed on April 20, 1981, we remanded this custody case for prompt supplementation of the record and we retained jurisdiction. We have since been advised by the lower court that the parties effected an agreement in October 1981 concerning visitation and custody of the above named minor and that currently a petition for a contempt citation for violation of the agreement is pending below. Therefore, we relinquish jurisdiction of this case to permit the lower court to enter whatever order it deems appropriate. The parties may then take an appeal from any subsequent final order.